                                                      Robert A. Mark, Judge
                                                 United States Bankruptcy Court
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

In re:

Jade Winds Association, Inc.                          Case No.: 15-bk-17570-RAM
                                                      Chapter 11
    Debtor.
_ _ _ _ _ _ _ _ _ _ _ _ _.!

AGREED ORDER GRANTING CREDITOR'S AGREED EX PARTE MOTION TO CONTINUE
  HEARING ON MOTION OF MIRIAM JOEL FOR ENFORCING STIPULATION FOR
                    SETTLEMENT AND SANCTIONS


         THIS MATTER came before the Court upon the Agreed Ex Parte Motion to Continue Hearing

on Motion for Enforcing Stipulation for Settlement and Sanctions (the "Agreed Motion") [ECF No. 887],

filed by Creditor, Miriam Joel (the "Creditor"). The Court having review the Agreed Motion and being

otherwise duly informed, hereby ORDERS that:

         1. The Agreed Motion is GRANTED.

         2. The hearing on the Motion the Motion for Enforcing Stipulation for Settlement and Sanctions

            [ECF No. 885] is continued    toS-epkt¥1bf/ l'l 2019 at        / / : 06        tl.m,   at the C.

            Clyde Atkins U.S. Courthouse, 301 North Miami Avenue, Courtroom 4, Miami, Florida 33128.

                                              ###

            Order submitted by:

            Pennie S.A. Mays, Esq.
            Attorney for Miriam Joel
            GLAZER & SACHS, P.A.
            4767 New Broad Street
            Orlando, Florida 32814
            T: (407) 515-1060
            Email: Pcnnie@condo-laws.com
            Email: contacts@condo-laws.com

            Attorney Mays is directed to serve copies of this order on all interested parties of record and
            file a certificate of service.
